Citation Nr: 0111897	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
dysfunction.

2.  Entitlement to sinusitis with tension headaches.

3.  Entitlement to service connection for left shinbone pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant apparently had active service in the Navy from 
September 1988 to September 1992, and from March 1996 to May 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
San Diego, California and Montgomery, Alabama which denied 
the appellant's claims of entitlement to service connection 
for temporomandibular dysfunction, sinusitis with headaches, 
and a left shin disorder.  The initial rating decisions were 
issued by the San Diego RO and the case was transferred to 
the Montgomery RO when the appellant moved to Alabama.  The 
Montgomery RO certified the case to the Board.

The Board notes that the appellant submitted a Notice of 
Disagreement in response to the denial of service connection 
for post-traumatic stress disorder.  A Statement of the Case 
(SOC) was issued in January 2000.  In a written statement 
dated that same month, the appellant stated that he would 
accept the decision to deny his claim for PTSD.  Since an NOD 
may be withdrawn in writing before a timely Substantive 
Appeal is filed, as per 38 C.F.R. § 20.204(a), the Board 
finds that the January 2000 written statement submitted by 
the appellant to the RO effectively withdrew his appeal of 
the PTSD denial.  Thereafter he did not complete a 
substantive appeal.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999), the issues of 
an initial compensable evaluation for the appellant's left 
and right knee disabilities will be addressed below.  Since 
initial ratings are involved, the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application.  


REMAND

The appellant submitted a timely Notice of Disagreement (NOD) 
with the assignment of an initial noncompensable evaluations 
for the appellant's left and right knee disabilities.  In his 
December 1999 written statement, the appellant wrote that he 
believed his knee disabilities should each be given a 
compensable rating.  It appears that the RO has not acted 
upon that NOD.  In reviewing a similar factual scenario, the 
Court directed that where an appellant has submitted a timely 
NOD with an adverse decision and the RO did not subsequently 
issue a Statement of the Case (SOC) addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, 
the issues of entitlement to an initial compensable 
evaluation for the appellant's left knee disability and for 
his right knee disability must be remanded to the RO for the 
issuance of an SOC which addresses those two issues.

The three claims listed on the title page were denied by the 
RO as not well grounded.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

The Board notes that none of the appellant's service medical 
records from his first period of service have been associated 
with the claims file.  These records should be obtained and 
associated with the claims file.

It appears from the rating decision dated January 23, 1998 
that the appellant has applied for VA Vocational 
Rehabilitation services.  However, the appellant's VA 
Vocational Rehabilitation file, if any, has not been 
associated with the claims file.  

There also appears to be some confusion over what 
symptomatology has been associated with each of the 
appellant's claims for service connection.  While the April 
1999 rating decision combines sinusitis, headaches, 
bronchitis and left lobe granuloma into a single claim, the 
January 1998 rating decision indicates that chronic 
bronchitis standing alone has been service-connected for 
Vocational Rehabilitation purposes.  The appellant has also 
submitted various written statements repeating his contention 
that his headaches are a separate disorder not associated 
with the sinusitis.  Furthermore, review of the service 
medical records indicates that the headaches complained of by 
the appellant were variously classified as being associated 
with his temporomandibular joint (TMJ) dysfunction or as 
being vascular or migraine headaches.  The RO should provide 
a clear medical rationale for linking any claimed condition 
with any other claimed condition.

In addition, while the service medical records indicate that 
the appellant's left lower extremity pains were at one point 
attributed to shin splints, several later medical records, 
including the November 11, 1997 Report of the Medical Board, 
associate the appellant's lower extremity discomfort with his 
colitis.  No medical opinion on whether or not the 
appellant's lower extremity arthropathy is related to his 
service-connected colitis has been supplied by a VA doctor.  
The Court has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Consideration of the factors discussed in the Allen 
case as they relate to the ulcerative colitis disability and 
the lower extremity pathology is not reflected in the VA 
medical examinations or in the rating decisions.

The Board lastly notes that it does not appear that any of 
the VA doctors who examined the appellant in 1999 had access 
to his service medical records before rendering their 
opinions and diagnoses.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
service medical records from his first 
period of service.  These records should 
be associated with the claims file.

2.  The RO should ascertain whether the 
appellant has a VA Vocational 
Rehabilitation file, and, if so, obtain 
that file or a legible copy thereof for 
association with the claims file.

3.  The appellant should be afforded all 
appropriate VA examinations to ascertain 
the etiology and onset of his claimed TMJ 
dysfunction, sinusitis, lower extremity 
pain and headaches.  The claims file, and 
a copy of this remand, should be made 
available to each examiner, and the 
examiners should verify in their reports 
that the claims file was reviewed.  All 
pertinent complaints or symptoms having a 
medical cause should be covered by a 
definite diagnosis, if possible.  If this 
is not possible, the examiner(s) should 
so indicate and explain.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each claimed condition should be reported 
in detail.  

Each examiner is requested to provide a 
complete rationale for any opinion 
expressed and identify the information on 
which s/he based the opinion.  The 
opinions should adequately summarize the 
relevant history and clinical findings, 
and provide a detailed explanation as to 
all medical conclusions rendered.  The 
opinions should also allocate the 
appellant's various symptoms and 
manifestations (for example, facial/jaw 
pain, headaches, lower extremity pain) to 
the appropriate diagnostic entity.  

The appropriate examiner should also 
render an opinion, with degree of 
probability expressed, regarding:

	(a)  whether the appellant's 
sinusitis or chronic bronchitis, if any, 
is causally or etiologically related to 
his military service, directly or by 
aggravation.  
	(b)  whether, based on what is 
medically known about ulcerative colitis, 
any lower extremity pathology is causally 
or etiologically related to the 
appellant's ulcerative colitis, as 
opposed to some other factor or factors.
	(c)  whether, based on what is 
medically known about causes of 
headaches, the appellant's headaches are 
a separate clinical entity as opposed to 
being associated with the sinusitis or 
the TMJ dysfunction.
	(d)  whether, based on what is 
medically known about causes of 
headaches, the appellant's headaches are 
causally or etiologically related to 
military service.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The RO should issue an SOC which 
addresses the appellant's claims of 
entitlement to an initial compensable 
rating for his left and right knee 
disabilities.  The holding concerning 
staged ratings in Fenderson v. West, 12 
Vet. App. 119 (1999) should be applied.  
For the Board to have jurisdiction of 
either issue, an appeal must thereafter be 
perfected on a timely basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is his 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


